Darrell Hickman, Justice, dissenting. My disagreement with the majority in this case is fundamental. It is my judgment that the trial court made two mistakes which so substantially affected the rights of the appellants that a new trial should be ordered. The trial judge found himself in the unenviable position of having a confused jury. The jury returned to the courtroom and asked the court for assistance regarding some unanswered interrogatories. Four interrogatories had been answered. One interrogatory, No. 4, apportioned the fault between the parties and this interrogatory had been answered. However, on that same page there were figures and initials which indicated that the jurors had individually written down what percentage of negligence should be attributed to the two parties. The court wrongfully concluded that this was an invalid verdict under Arkansas law and told them they would have to change it. I have attached Interrogatory No. 4 to this dissent. The judge wrongly concluded that this was a quotient verdict which he considered illegal in the State of Arkansas and told the jury that Interrogatory No. 4 would have to be changed. The interrogatory was then changed. The jury had already filled in the percentages of negligence and this was a valid determination because quotient verdicts in Arkansas are not illegal. Only a verdict which is determined by lot is illegal. The difference is that in a quotient verdict the jurors give their opinion of the amount that should be used in a verdict and they make this amount known to the other jurors. The amounts are added and the total divided by the number of jurors. If the jurors agree to the resulting amount, this becomes a quotient verdict. However, if the jurors agree in advance that they will be bound by these figures, then it is a verdict by lot and it is prohibited. National Credit Corp. v. Ritchey, 252 Ark. 106, 477 S.W. 2d 488 (1972); Connelly v. State, 234 Ark. 143, 350 S.W. 2d 298 (1961); Lin Mfg. Co. of Ark. v. Courson, 246 Ark. 5, 436 S.W. 2d 472 (1969). A quotient verdict cannot be impeached and, therefore, this verdict, Interrogatory No. 4, was a valid finding by the jury. National Credit Corp. v. Ritchey, supra. We do not know what the original findings of the jurors were but we do know that Interrogatory No. 4 was improperly ordered changed. What we have is a lawful verdict agreed upon by a jury and subsequently changed by the trial court. It ought to be obvious that this is reversible error. St. Louis Southwestern Ry. Co. v. Aydelott, 128 Ark. 479, 194 S.W. 873 (1917). The concept that a trial judge must manifest impartiality in the conduct of a trial was recently restated by this court in Kitchen v. State, 271 Ark. 1, 607 S.W. 2d 345 (1980). This, added to the fact that the court made an improper remark to the jury when one juror asked if they could just throw out one interrogatory or ignore it, the judge replied; “... the way you have started off answering these interrogatories, I will tell you you will probably have to answer every one of them.” At this time none of the interrogatories regarding damages had been filled in by the jury. I also consider this error. I am authorized to state that Justice Hays joins me in this portion of the dissent. My other disagreement is with the majority’s reduction of the award for consortium. Damages in this regard were set by the jury at $50,000.00 and this court has arbitrarily, and in my judgment improperly, reduced the damages to $25,-000.00. If there was adequate evidence to support $25,000.00, there is adequate evidence to support $50,000.00. I am authorized to state Chief Justice Adkisson joins me in this portion of the dissent. Thom v. Scheppmann Faulkner Circuit . CIV 77-310 INTERROGATORY NO. 4 Using 100% to represent the total responsibility for the occurrence and any injuries or damages resulting from It, apportion the fault between the parties whom you have found to be responsible. Answer: John W. Hunt % Randall Thorn 7& % Total 100% By the term "fault" in the above interrogatory, I mean any act, omission, conduct or risk assumed which you find proximately caused any damages sustained by Randall Thom. [[Image here]]